Citation Nr: 0729571	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-44 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003  rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 


FINDING OF FACT

Tinnitus was initially clinically demonstrated years after 
service, but has not been dissociated, by competent clinical 
evidence of record, from the veteran's combat activity in 
service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of information and evidence that is necessary 
to substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for tinnitus.  The Board notes that 
the veteran's claim was received in July 2003.  Also in that 
month, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Finally, the claimant was advised via a 
March 2006 letter of the information for consideration in the 
assignment of a disability rating and effective date in the 
event of award of the benefit sought, in accordance with the 
Court's ruling in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, the Board finds that the content and 
timing of the VCAA notice comports with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II.  Evidence 

The veteran submitted a claim for service connection for 
tinnitus in July 2003.  According to the veteran's claim, "I 
was exposed to high levels of noise while in the military as 
[a] combat rifleman in a recon team during my military career 
with the firing of small arms and the exploding of incoming 
rounds."  The veteran also stated that, "I was in a tunnel 
when someone fired off a concussion grenade.  I have had 
ringing in my ears ever since."

The veteran was afforded a VA audiological examination in 
August 2003.  At that time, the veteran reported "constant, 
bilateral tinnitus since 1970 following a concussion grenade 
explosion in Vietnam."  The veteran described a "high-pitch 
squeal."  According to him, it has "gotten louder in the 
past 6 years," and often got louder when he was tired.  The 
veteran also claimed that, although he was exposed to 
"artillery, concussion grenades, helicopters, and rifle 
fire," hearing protection was not available during his 
period of service in the United States Marine Corps.  

Following active duty, the veteran "worked in a machine shop 
for six years with hearing protection."  After that, he 
worked as a tree trimmer for 19 years.  The veteran asserted 
that he had hearing protection during that time.

The examiner opined that, "[d]espite the veteran's claim 
that tinnitus started in the military, there is no evidence 
in the service medical records to support this claim.  
Therefore it is not at least as likely as not that tinnitus 
is related to military service."  

It has been contended on appeal that no consideration was 
given, by the examiner in rendering the opinion, to the 
veteran's acoustic trauma in the service."  In his formal 
appeal of December 2004, the veteran contended that, "I have 
had this noise in my ears ever since I was in the military 
and have been service connected for hearing loss due to 
combat related noise.  If combat noise was conceded for the 
hearing loss I feel that it should be conceded for the 
tinnitus."

III.  Law 

A.  Primary Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
tinnitus (as an organic disease of the nervous system) may be 
presumed to have been incurred or aggravated during service 
if it became disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

B.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

IV.  Analysis

The veteran's June 1968 enlistment examination is silent as 
to a complaint or diagnosis of tinnitus.  In completing a 
report of medical history at that time, the veteran checked 
"No" to "ear, nose or throat trouble."  His service 
medical records are silent for any complaints, treatment, or 
diagnosis of tinnitus.  The veteran's July 1971 separation 
examination is also silent for a complaint or diagnosis of 
tinnitus.

Although no mention of tinnitus exists in the veteran's 
service medical records, he has reported that the onset of 
ringing in his ears occurred during his active service.  He 
is competent to describe symptomatology he experienced in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The veteran is also correct in that the RO conceded 
acoustic trauma due to combat noise exposure in service, in a 
November 2004 rating decision which granted service 
connection for bilateral hearing loss.  The Board also 
acknowledges that the veteran's DD Form 214 establishes that 
the veteran's military service included combat activity with 
the enemy.  As such, pursuant to the provisions of 38 
U.S.C.A. § 1154(b) (West 2002), the Board finds that the 
incurrence of acoustic trauma due to combat noise exposure is 
consistent with the circumstances of the veteran's service.  
However, the August 2003 VA examiner noted that that the 
veteran worked, for at least 25 years, in high-noise 
environments.  In reviewing the veteran's hearing loss 
history and the veteran's complaints of tinnitus, the 
examiner opined that it was not as likely as not that any 
current bilateral tinnitus was related to military service.  

In reviewing the evidence of record as a whole, the Board 
does not find that the August 2003 VA examiner's negative 
nexus opinion is sufficiently probative so as to be 
dispositive of the veteran's appeal.  In this regard, the 
Board notes that the VA examiner appears to have based her 
opinion solely on the absence of clinical documentation of 
tinnitus in service.  As noted above, the provisions of 38 
C.F.R. § 3.303(d) establish that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Hence, 
the absence of any recorded complaint, or clinical 
documentation, of tinnitus in service, alone, does not 
preclude a grant of service connection.  Rather, the 
provisions of 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.102, and 
38 C.F.R. § 3.303(d) require the VA to assess whether a 
preponderance of the competent clinical evidence of record is 
against the claim, or whether the evidence of record 
establishes it is at least as likely as not that tinnitus was 
incurred in service.  In light of the lessened probative 
value of the August 2003 VA audiologist's opinion, and with 
consideration of the establishment of acoustic trauma in 
service and the veteran's competent observation of ringing in 
his ears since service, the Board finds that the evidence is 
in equipoise as to the etiology of his tinnitus.  With 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence supports a grant of service connection for 
tinnitus.  38 C.F.R. § 3.102.  The veteran's exposure to 
noise subsequent to service does not negate the existence of 
acoustic trauma in service.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


